—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered October 21, 1997, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his motion to withdraw his plea of guilty without holding an evidentiary hearing (see, CPL 220.60 [3]; People v Granton, 236 AD2d 624; People v McGriff, 216 AD2d 330). The defendant’s conclusory and unsubstantiated assertion that his plea was coerced is refuted by his statements during the plea proceedings (see, People v DeLeon, 254 AD2d 430; People v Waters, 252 AD2d 565). Similarly, his claim of innocence was unsubstantiated and refuted by his earlier admission of guilt and the factual allocution with respect to the crime to which he pleaded guilty (see, People v McAllister, 248 AD2d 641). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.